COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-037-CV
 
 
IN RE MARK A. HAMILTON                                                      RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and amended motion for temporary relief and is of
the opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and amended motion for temporary relief are
denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: 
HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED: 
February 2, 2007




    [1]See
Tex. R. App. P. 47.4.